Citation Nr: 1105196	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-46 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
hyperkeratosis with pes cavus and hammertoes, claimed as 
bilateral foot pain.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for a cervical spine 
condition.

4.  Entitlement to service connection for hemorrhoids, claimed as 
rectal bleeding.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother
ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(RO).  The Veteran and his mother testified at a November 2010 
hearing held sitting at the RO, a transcript of which is 
associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's service treatment records show that he was 
treated for tinea pedis in June 1982.

2.  Plantar hyperkeratosis (calluses), hammertoes, pes cavus, and 
tinea pedis of the bilateral feet are currently diagnosed.

3.  The evidence of record relates the Veteran's bilateral foot 
disability to his military service.

4.  At his November 2010 Board hearing, prior to the promulgation 
of a decision in the appeal the Veteran indicated that he wished 
to withdraw the issues of entitlement to service connection for a 
low back condition, entitlement to service connection for a 
cervical spine condition, and entitlement to service connection 
for hemorrhoids.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral plantar 
hyperkeratosis with pes cavus and hammertoes have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

2.  The criteria for the withdrawal of the issue of entitlement 
to service connection for a low back condition have been met.  38 
U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2010).

3.  The criteria for the withdrawal of the issue of entitlement 
to service connection for a cervical spine condition have been 
met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).

4.  The criteria for the withdrawal of the issue of entitlement 
to service connection for hemorrhoids have been met.  38 U.S.C.A. 
§ 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Foot Claim

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

The Veteran's service treatment records reflect that in June 
1982, he reported a 2 or 3-day history of athlete's foot; the 
assessment was tinea pedis.  

In the postservice period, February 1993 private hospital records 
reflect that the Veteran underwent a partial 5th metatarsal head 
resection, excision of fibula sesamoid, arthroplasty of the 4th 
and 5th left foot toes, left foot bunion correction, and excision 
of 4 plantar warts.  Private treatment records dated from May 
1995 through August 2004 show continued treatment for painful 
calluses of both feet ( also described as hyperkeratotic 
lesions), as well as tinea pedis, ichthyosis, and a right 5th toe 
fracture.  Similarly, January 2008 through August 2008 VA 
outpatient treatment records dated from January 2008 through 
August 2008 show continued reports of and treatment for bilateral 
foot pain, calluses caused by hammertoes, and pes cavus.

To that end, a November 2010 private treatment record noted the 
Veteran's report of skin lesions which have been chronic for the 
last 20 years.  These lesions were located below the 1st and 5th 
metatarsals bilaterally.  Physical examination showed nail 
deformity, fungal infection, and digital deformity in all toes, 
in addition to the skin lesions the Veteran described.  The 
private physician concluded that the Veteran's plantarflexed 1st 
and 5th metatarsals began in service, where he marched, stood, 
and walked for quite some time, and were caused by those 
inservice activities.  A separate November 2010 document stated 
that the Veteran's foot pathology was more likely than not 
related to (greater than 50 percent) his military service, as the 
fat pad atrophy, due to marching, caused lesions leading to 
chronic tinea pedis.

The evidence supports the November 2010 opinions.  An April 2000 
letter from the Veteran's podiatrist noted that the Veteran's 
steel-toed work shoes were contributing to some of the irritation 
in his feet.  February 2008 and March 2008 VA outpatient 
treatment records also noted that the joint of the 5th toe 
metatarsal head, bilaterally, was in a fixed flexion contracture 
causing the toe to hammer creating friction and rubbing in closed 
footgear.  These opinions provide support to the premise that the 
Veteran's foot disabilities, specifically his hammertoes and 
callus formations, began in service as a result of the footwear 
he reported wearing during periods in service where he was 
marching.  

While the Veteran's tinea pedis is documented in service, his 
reports of hammertoes and calluses in service are not.  However, 
the lack of evidence of these disabilities in the service 
treatment records is not necessarily mean that he did not have 
hammertoes or calluses in service.  Indeed, the service treatment 
records do not contain a physical examination showing his feet 
were examined and those disabilities were affirmatively not 
found.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  Moreover, hammertoes and calluses are disabilities which 
can easily be recognized by lay persons; the Veteran's statements 
are competent lay evidence that the hammertoes and calluses with 
which he is currently diagnosed are similar in appearance to 
those which he first had in service and has had since that time.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The competent and credible medical evidence of record supports 
the lay statements and documentary evidence of record in 
determining that his current foot disability manifested by 
hammertoes, calluses, and tinea pedis, has existed since service.  
For that reason, service connection for a bilateral foot 
disability is warranted.







Withdrawal of Issues on Appeal

A January 2009 rating decision denied the Veteran's claims for 
service connection for a low back condition, a cervical spine 
condition, and hemorrhoids.  The Veteran perfected an appeal as 
to these issues in October 2009.  However, at his November 2010 
Board hearing, the Veteran stated that he wished to withdraw 
these claims.

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  38 
C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the 
claimant or the claimant's authorized representative.  38 C.F.R. 
§ 20.204(a).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(b) (1).

The Veteran requested withdrawal of the issues of entitlement to 
service connection for a low back condition, a cervical spine 
condition, and hemorrhoids at his November 2010 Board hearing, 
thus satisfying the pertinent criteria.  As such, there remain no 
allegations of errors of fact or law for appellate consideration 
with respect to these issues.  As the Board consequently does not 
have jurisdiction to review the appeal with respect to those 
issues, they are dismissed.


ORDER

Service connection for bilateral plantar hyperkeratosis with pes 
cavus and hammertoes is granted, subject to the applicable 
regulations concerning the payment of monetary benefits.

The issue of entitlement to service connection for a low back 
condition is dismissed.



The issue of entitlement to service connection for a cervical 
spine condition is dismissed.

The issue of entitlement to service connection for hemorrhoids is 
dismissed.





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


